Beck, J.
Cora Travis brought suit against the Western Union Telegraph Company, to recover the statutory penalty of $25 provided for in section 2812 of the Civil Code. The jury returned a verdict in favor of the plaintiff for the amount of the penalty. The plaintiff was the addressee of a telegram sent by a person in Savannah.- The telegram in full read as follows:
“Mrs. Cora Travis, 906 Division Street, Macon, Ga.
“Vash is dead come tonight. Laura Edwards.”
The plaintiff did not live at 906 Division Street, the address given in the telegram by the sender, but lived at 609 on the same street. The defendant, being dissatisfied with the adverse verdict, made a motion for a new trial, which having been overruled, it excepted.
1. We can not say that the verdict in this case is entirely without evidence to support it. While there was a strong showing made by the defendant, tending to establish its contention that it had exercised due diligence to deliver the telegram, which was misdirected, after all the question of due diligence and of negligence *111was a qustion for the jury. We have read carefully the case of Western Union Telegraph Co. v. Patrick, 92 Ga. 607 (18 S. E. 980, 44 Am. St. R. 90), but we do not find anything in that case that requires a different ruling from that here made.
2. In the 5th ground of the motion for a new trial it is complained that the court charged the jury as follows: “Now, there are various degrees of diligence. There is what is known as extraordinary diligence, that is, the diligence that persons of extraordinary prudence, very prudent persons, exercise. Ordinary diligence is the diligence that every person of ordinary prudence exercises in and about matters of the same kind.” This charge is criticised on the ground that it was calculated to mislead- and confuse the jury, and probably did mislead and confuse them as to the degree of diligence required of the defendant in the transmission and delivery of the message in question, the rule of extraordinary diligence not 'being applicable to the case. We do not think the jury could have been misled by this charge ;• for, while the judge did define extraordinary diligence as well as ordinary diligence, iñ more than one other place in his charge he instructed the jury that the defendant was bound to exercise ordinary and reasonable diligence.
3-5. Headnotes 3, 4, and 5 require no elaboration.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.